ADVISORY ACTION 
   Claim Status  
Claims 1-2, 6-7 and 10 -12 are pending and under current examination. 
Withdrawn Rejections

Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over Shiah et al. (United Sates Patent Publication 2005/0048099) and Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by European Medicines Agency (Ozurdex® implant) and further in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008) and Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review) as evidenced by NHSC (Dexamethasone Posterior Segment Drug Delivery System (OZURDEX) For Diabetic Macular OEDEMA 06/2012). 
Claim 1 is to a method for treating diabetic macular edema (DME), the method comprising injecting a bioerodible implant into the vitreous of a human in need thereof at a frequency of once every about six months to once every about nine months, for a period of time of three years, the bioerodible implant comprising a continuous, double extruded rod comprising dexamethasone homogeneously dispersed within a biodegradable polymer matrix; wherein the biodegradable polymer matrix comprises a mixture of poly(D,L-lactide-co-glycolide) (PLGA) having hydrophilic end groups and poly(D,L-lactide-co-glycolide) (PLGA) having hydrophobic end groups; and wherein the bioerodible implant is sized for implantation in the vitreous of the human; and wherein the method is therapeutically effective to treat DME. The implant is administered at a frequency of once every 6 months to once about every nine months for at least three years. The method results in an increase of visual acuity in the human of 15 or more letters over the period of time of at least three years.  The dexamethasone is present at about 60% wt. based on the total weight of the implant, the polymer matrix comprises about 30% a 50:50 poly (D,L-lactide-co-glycolide)  having hydrophilic end groups with about 10% of a poly (D,L-lactide-co-glycolide)  having hydrophobic end groups based on the total weight of the implant. The bioerodible implant comprises about 350 micrograms or about 750 micrograms of dexamethasone. 
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, see paragraph [0004]. An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, see paragraphs [0065] and [0172]. The implant is ® RG 502 and the 50:50 PLGA acid can comprise Resomer® RG502H. 
These implants in Shiah are known as DEX PS DSS® in Shiah and are the same as OZURDEX® implants as evidenced by NHSC at pages 2 and 4-8. 
® in Shiah is equivalent to the alternative names of OZURDEX®  and POSURDEX®, see page 1.  
Shiah et al. does not expressly teach administration to a human patient wherein the human is refractory to anti-VEGF treatment for DME. 
However, Pacella et al. teach that intravitreal therapies with anti-VegF have been considered as a treatment strategy in patients having diabetic macular edema, however not all patients respond favorably to intravitreal anti-VEGF treatment. Steroids reduce inflammation through a more widespread action that blocks VEGFs, inflammatory cytokines and prostaglandins, see introduction of Pacella. Pacella teaches the administration of the dexamethasone Ozurdex® implant to human patients. Pacella teaches that Ozurdex® has been approved for treatment of diabetic macular edema. As evidenced by European Medicines Agency, Ozurdex® is an intravitreal implant having a hydrophobic/hydrophilic PLGA matrix. Pacella suggests the administration of the Ozurdex® implant to patients who have previously undergone anti-VEG F treatment, thus refractory, see materials and methods. Pacella reference suggests that the slow-release intravitreal implants are efficient and safe for treating diabetic macular edema. Pacella further teaches that dexamethasone implants can be developed to guarantee sustained release of dexamethasone for a period of 6 months, see introduction. These slow released intravitreal implants are efficient and safe for treating diabetic macular edema. The peak efficacy of the implant appears to be reached at month 1 through to month 3, and this then decreases from month 4 to 6, see Discussion.
prima facie obvious to one of ordinary skill in the art before the effective filing of the invention to administer to the implant of Shiah to human patients that are refractory to anti-VEGF. 
One of ordinary skill in the art would have been motivated to do so given Pacella recognizes that not all patients respond to anti-VEGF treatment and that Ozurdex® is suggested to be administered to patients who have previously undergone the anti-VEGF treatment. 
There would have been a reasonable expectation of success given that both Shiah and Pacella teach dexamethasone implants comprising Ozurdex®.  
The modified Shiah et al. does not expressly teach wherein the period of time is three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. 
Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. As evidenced by NHSC, these same implants in Shiah (the DEX PS DDS, aka OZURDEX) are designed to be administered in six month treatment intervals for about three years time, see pages 2 and 4-8. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to administer the dexamethasone injections of the modified Shia (i.e. the DEX PS DDS implants for a duration of three years in order to treat the duration of macular edema in a human subject who is still exhibiting such 
With regards to the visual acuity, Aknin et al. teach that at one year with treatment of Dexamethasone injections at least 50 percent of patients had a visual acuity of greater than 15 letters, see abstract. Therefore, since the modified Shia teaches dexamethasone injections there would necessarily be a visual acuity in the human of 15 or more letters over the period of at least three years given the injections can be given to improve visual acuity and the goal of 15 or more letters can be achieved already within the year. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiah et al. (United Sates Patent Publication 2005/0048099) and Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by Europeans Medicines Agency (Ozurdex® implant), in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008) and Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review) as evidenced by NHSC (Dexamethasone Posterior Segment Drug Delivery System (OZURDEX) For Diabetic Macular OEDEMA 06/2012) as applied to all claims above, and further in view of Chan et al. (Critical appraisal of the clinical utility of the dexamethasone intravitreal implant (Ozurdex®) for the treatment of macular edema related to branch retinal vein occlusion or central retinal vein occlusion). 
The teachings of the modified Shiah are discussed above. 
The modified Shiah does not expressly teach that the human has a phakic or pseudophakic lens. 
However Chan et al. teaches that DEX (dexamethasone Ozurdex®) intravitreal implants are shown to be effective in treatment of macular edema. The Ozurdex® (DEX) implant is most appropriate for phakic or pseudophakic patients with macular edema who are unwilling to tolerate frequent intravitreal injections see summary of Chan et al.  
It would have been prima facie obvious to  a person of ordinary skill in the art before the  effective filing to provide the Ozurdex® (DEX) implant of Shiah to patients who have phakic or pseudophakic lenses. 

There would have been a reasonable expectation of success given that both Shia and Chan et al. teach Ozurdex® intravitreal implants. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-7, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-9 of U.S. Patent No. 8,034,366 in view of Shia et al. (United Sates Patent Publication 2005/0048099), Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by Europeans Medicines Agency (Ozurdex® implant), and in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008), Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) and Chan et al. (Critical appraisal of the clinical utility of the dexamethasone intravitreal implant (Ozurdex®) for the treatment of macular edema related to branch retinal vein occlusion or central retinal vein occlusion) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both Patent ‘366 and the instant claims encompass rods having active agent homogenously dispersed within a polymer, the biodegradable implants comprising PLGA mixtures and dexamethasone as the active agent. The implants are used in treating medical conditions of the eye in a subject of which Patent ‘366 discloses includes macular edema via injection. 
Patent ‘366 does not disclose giving the patient an implant once every six to nine months over three years or that the patient is refractory to anti-VEGF treatment for DME or that the dexamethasone implant comprises about 30% of a 50:50 PLGA having hydrophilic end groups and about 10% of a 50:50 PLGA having hydrophobic end groups. 
Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The 

Patent ‘366 does not expressly teach administration to a human patient wherein the human is refractory to anti-VEGF treatment for DME. 
Pacella et al. teach that intravitreal therapies with anti-VegF have been considered as a treatment strategy in patients having diabetic macular edema, however not all patients respond favorably to intravitreal anti-VEGF treatment. Steroids reduce inflammation through a more widespread action that blocks VEGFs, inflammatory cytokines and prostaglandins, see introduction of Pacella. Pacella teaches the administration of the dexamethasone Ozurdex® implant to human patients. Pacella teaches that Ozurdex® has been approved for treatment of diabetic macular edema. As evidenced by European Medicines Agency, Ozurdex® is an intravitreal implant having a hydrophobic/hydrophilic PLGA matrix. Pacella suggests the administration of the Ozurdex® implant to patients who have previously undergone anti-VEG F treatment, thus refractory, see materials and methods. Pacella further teaches that dexamethasone implants can be developed to guarantee sustained release of dexamethasone for a period of 6 months, see introduction. These slow released intravitreal implants are efficient and safe for treating diabetic macular edema. The peak efficacy of the implant appears to be reached at month 1 through to month 3, and this then decreases from month 4 to 6, see Discussion. Thus it would have been obvious to 
It would have been prima facie obvious to a skilled artisan to administer to the implant of Patent ‘366 to human patients that are refractory to anti-VEGF. 
One of ordinary skill in the art would have been motivated to do so given Pacella recognizes that not all patients respond to anti-VEGF treatment and that Ozurdex® is suggested to be administered to patients who have previously undergone the anti-VEGF treatment. 
With regards to the visual acuity, Aknin et al. teach that at one year with treatment of Dexamethasone injections at least 50 percent of patients had a visual acuity of greater than 15 letters, see abstract. Therefore since the Patent ‘366 teaches dexamethasone injections there would  necessarily be a visual acuity in the human of 15 or more letters over the period of at least three years given the injections can be given to improve visual acuity and the goal of 15 or more letters can be achieved already within the year. 
Patent ‘366 does not claim wherein the period of time is administered once about every 6 months for at least three years.
However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. As evidenced by Center for Drug Evaluation and Research reference herein to DEX PS DSS® of Shiah is equivalent ®   and POSURDEX® of Clinical Trials, see page 1.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to administer the dexamethasone injections of Patent ‘366 for a duration of about every six months for at least three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can about 43 months as suggested by Boyer et al. Furthermore, administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants (POSURDEX®) are administered at minimum every 6 months for about 36 months, see study design. 
Patent ‘366 does not teach that the human has a phakic or pseudophakic lens. 
However Chan et al. teaches that DEX (dexamethasone Ozurdex®) intravitreal implants are shown to be effective in treatment of macular edema. The Ozurdex® (DEX) implant is most appropriate for phakic or pseudophakic patients with macular edema who are unwilling to tolerate frequent intravitreal injections see summary of Chan et al.  
It would have been prima facie obvious to a skilled artisan to provide the Ozurdex® (DEX) implant to patients who have phakic or pseudophakic lenses. 
A person of ordinary skill in the art would have been motivated to do so given that the DEX implants are most appropriate for motivated phakic or pseudophakic patients who are unwilling or unable to tolerate frequent intravitreal injections. 

Claims 1-2, 6-7 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No 8,506,987 in view of Shia et al. (United Sates Patent Publication 2005/0048099),  Pacella et al. (Preliminary Results of an Intravitreal Dexamethasone implant (Ozurdex®) In Patients With Persistent Diabetic Macular Edema) as Evidenced by Europeans Medicines Agency (Ozurdex® implant), and further in view of Boyer et al. (Dexamethasone Intravitreal Implant of Diabetic Macular Edema in Vitrectomized Patients, 2011), ClinicalTrials.gov (A study of the Safety and Efficacy of a New treatment for Diabetic Macular Edema 11/2008), Aknin et al. (Dexamethasone Drug Delivery System (Ozurdex) For the Treatment of Refractory Diabetic Macular Oedema: Retrospective case series Analysis) and Chan et al. (Critical appraisal of the clinical utility of the dexamethasone intravitreal implant (Ozurdex®) for the treatment of macular edema related to branch retinal vein occlusion or central retinal vein occlusion) as evidenced by Center for Drug Evaluation and Research (NDA Division Director Review).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both Patent ‘987 and the instant claims encompass rods having active agent homogenously dispersed within a polymer, the biodegradable implants comprising PLGA mixtures and dexamethasone as the active agent. The implants are used in treating medical conditions of the eye in a subject of which Patent ‘’987 discloses includes macular edema via injections. The dexamethasone in both can comprise about 60% by weight (overlapping amount). 

Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The posterior ocular condition of Shiah can comprise diabetic macular edema, see paragraph [0004]. An anti- inflammatory agent such as dexamethasone can be used for the treatment of the ocular condition, see paragraphs [0065] and [0172]. The implant is sized for implantation in the ocular region which includes the vitreous, see paragraph [0173]. The biodegradable polymer matrices includes PLGA polymers which are both hydrophobic and hydrophilic in nature, see paragraphs [0190] and [200]. The bioerodible implant can comprise rods, see paragraph [0199]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent may be homogenously dispersed with the polymer matrix, see paragraph [0186] and [0231-0232] and [0279]. Shiah et al. suggests that the composition can be for human use, see paragraph [0330] and entire document. In one embodiment, an implant for intravitreal use comprises dexamethasone drug and a polymer matrix of 50:50 PLGA ester and PLGA acid, see paragraph [0242]. The active agent can be released over various time periods which are inclusive but not limited to one to six months thus rendering obvious wherein the implant releases drug from a period over one month or three months or six months, see paragraph [0177] and entire document. The implant of Shiah et al. can 
It would have been obvious to provide a 50:50 PLGA with hydrophilic end groups at about 30% and about 10% of a 50:50 PLGA having hydrophobic end groups as the implant of Patent ‘366 in view of Shiah’s teaching that such compositions are useful in treating macular edema and furthermore, the ratio of the hydrophilic PLGA to hydrophobic PLGA in the issued Patent is suggested to be 3:1. 
Patent ‘366 does not expressly teach administration to a human patient wherein the human is refractory to anti-VEGF treatment for DME. 
Pacella et al. teach that intravitreal therapies with anti-VegF have been considered as a treatment strategy in patients having diabetic macular edema, however not all patients respond favorably to intravitreal anti-VEGF treatment. Steroids reduce inflammation through a more widespread action that blocks VEGFs, inflammatory cytokines and prostaglandins, see introduction of Pacella. Pacella teaches the administration of the dexamethasone Ozurdex® implant to human patients. Pacella teaches that Ozurdex® has been approved for treatment of diabetic macular edema. As evidenced by European Medicines Agency, Ozurdex® is an intravitreal implant having a hydrophobic/hydrophilic PLGA matrix. Pacella suggests the administration of the ® implant to patients who have previously undergone anti-VEG F treatment, thus refractory, see materials and methods. Pacella further teaches that dexamethasone implants can be developed to guarantee sustained release of dexamethasone for a period of 6 months, see introduction. These slow released intravitreal implants are efficient and safe for treating diabetic macular edema. The peak efficacy of the implant appears to be reached at month 1 through to month 3, and this then decreases from month 4 to 6, see Discussion. Thus it would have been obvious to provide the release over a period of 1-3 months as this is the peak efficacy of the implant.  
It would have been prima facie obvious to one of ordinary skill in the art to administer to the implant of Patent ‘987 by injection to human patients that are refractory to anti-VEGF. 
One of ordinary skill in the art would have been motivated to do so given Pacella recognizes that not all patients respond to anti-VEGF treatment and that Ozurdex® is suggested to be administered to patients who have previously undergone the anti-VEGF treatment. 
With regards to the visual acuity, Aknin et al. teach that at one year with treatment of Dexamethasone injections at least 50 percent of patients had a visual acuity of greater than 15 letters, see abstract. Therefore since the Patent ‘987 teaches dexamethasone injections there would  necessarily be a visual acuity in the human of 15 or more letters over the period of at least three years given the injections can be given to improve visual acuity and the goal of 15 or more letters can be achieved already within the year. 

However, Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants (POSURDEX®) are administered every 6 months for about 36 months, see study design. As evidenced by Center for Drug Evaluation and Research reference herein to DEX PS DSS® of Shiah is equivalent to the alternative names of OZURDEX®   and POSURDEX® of Clinical Trials, see page 1.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art to administer the dexamethasone injections of Patent ‘987 for a duration of three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can about 43 months as suggested by Boyer et al. Furthermore, administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. 
Patent ‘987 does not teach that the human has a phakic or pseudophakic lens. 
However Chan et al. teaches that DEX (dexamethasone Ozurdex®) intravitreal implants are shown to be effective in treatment of macular edema. The Ozurdex® (DEX) implant is most appropriate for phakic or pseudophakic patients with macular edema who are unwilling to tolerate frequent intravitreal injections see summary of Chan et al.  
prima facie obvious to a person of ordinary skill in the art to provide the Ozurdex® (DEX) implant to patients who have phakic or pseudophakic lenses. A person of ordinary skill in the art would have been motivated to do so given that the DEX implants are most appropriate for motivated phakic or pseudophakic patients who are unwilling or unable to tolerate frequent intravitreal injections.

Response to Remarks
Applicants argue that the Examples in the application show a statistically significant improvement in vision acuity in patients receiving the implant containing dexamethasone compared to the sham with patients receiving the dexamethasone demonstrating BCVA improvement of greater than or equal to 15 letters and the claimed method provides significant clinical benefits using fewer implants over the course of three years.
Examiner respectfully submits that the feature of administering an injectable implant having 350 or 700 micrograms dexamethasone is already discussed in the teachings of Shia. The sham implant in the instant specification has zero micrograms of dexamethasone. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, the prior art is already administering the same dexamethasone implants as claimed for treating DME, therefore the argument that the letter gain is higher compared to a sham which contains no dexamethasone is unpersuasive. 

Examiner respectfully disagrees. Shiah et al. teach methods of treating ocular conditions by implanting a bioerodible implant comprising an active agent and polymer, see paragraph [0022]. The intraocular drug delivery system can be injected, see paragraph [0236]. The active agent can be released over various time periods which are inclusive but not limited to one to six months thus rendering obvious wherein the implant releases drug from a period over one month or three months or six months, see paragraph [0177] and entire document. The implant of Shiah et al. can include double extruded rods, see paragraph [0002] and [0199]. Shiah suggests that the implant can comprise 60% dexamethasone, and 30% of a 50:50 hydrophilic end PLGA with 10% of a 50:50 hydrophobic end PLGA, see. Shiah teaches that the implants are bioerodible and thus the implant would not need to be removed prior to subsequent treatments. Per Table 5, the 50:50 PLGA ester can comprise Resomer® RG 502 and the 50:50 PLGA acid can comprise Resomer® RG502H. Administering an implant once every six months for 36 months is expressly suggested by Clinicaltrials.gov archive submitted from 2008 in which it was suggested that dexamethasone intravitreal implants are administered every 6 months for about 36 months, see study design. As evidenced by NHSC, these same implants in Shiah (the DEX PS DDS, aka OZURDEX) are designed to be prima facie obvious to a person of ordinary skill in the art before the effective filing date to administer the dexamethasone injections of the modified Shia (i.e. the DEX PS DDS implants for a duration of three years in order to treat the duration of macular edema in a human subject who is still exhibiting such symptoms as the average duration of macular edema in a subjects can be about 43 months as suggested by Boyer et al and as suggested by Clinicaltrials.gov administering dexamethasone injections or a time period of once every 6 months up to about 3 years is disclosed. There would have been a reasonable expectation of success as the modified Shia teaches dexamethasone injections and it is routine and conventional for a practitioner to administer a drug and monitor the effectiveness of such treatment until the patient exhibits no more symptoms. An administration of an implant once every six months as suggested by the modified Shia is 6 implants. Thus, it would be obvious to administer the implant for the duration of macular edema and furthermore Shia's implants are formulated to release active agent into the eye for various time periods, not limited to just once every six months, see [0177]. 
Examiner further notes that Shia expressly teaches at paragraph [0223] that the intravitreal concentration curve from extruded implants results in a more sustained levels of active agent in the ocular region. Using extruded implants over the tablets of the prior implants enables one of ordinary skill in the art to more easily control the concentration of active agent in the vitreous, see paragraph [0224]. By varying implant components including the composition of the polymer matrix these implants are formulated to release therapeutic agents for any desirable duration of time. Here, Shiah 
Akin et al. teaches that at one year with treatment of dexamethasone injections at least 50 percent of patients have a visual acuity of greater than 15 letters. Thus, the examiner maintains that the administration of the claimed implant would necessarily result in a visual acuity in the human of 15 or more letters over three years given the injection improves visual acuity already within one year. Examiner respectfully submits that as noted in Pacella and Akin, Dexamethasone intravitreal injections appear to be safe and efficacious and very promising for diabetic macular edema. Since diabetic macular edema can continue for 43 months in some patients it is well within the purview of an ordinary skilled artisan to provide an implant about every 6 months to provide an effective treatment of diabetic macular edema. This is particularly true as at about 4-6 months Pacella suggests that the peak efficacy of the implant appears to be reached at month 1 through to month 3, and this then slowly decreases from month 4 to 6 plus 
As shown in Paella and Aknin, visual acuity over a long period of time including 6 months and a year was maintained and the safety profile of dexamethasone intravitreal injections was shown to be promising.  
In regards to Boyer, Applicants argue that Boyer teaches that of the patients who enrolled din the study, the mean duration of the time which the patients had macular edema was 43 months and thus Boyer does not teach that the macular edema lasts for 43 months. 
Examiner respectfully disagrees. Boyer et al. teach that the mean duration of macular edema is about 43 months, see abstract and results. In addition Examiner has pointed to the ClinicalTrials.gov which teaches that administering an implant once every six months for 36 months is expressly suggested for dexamethasone intravitreal implants. As evidenced by NHSC, these same implants in Shiah (the DEX PS DDS, aka OZURDEX) are designed to be administered in six month treatment intervals for about three years, see pages 2 and 4-8. Therefore, examiner maintains that  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to administer the dexamethasone injections of the modified Shia (i.e. the DEX PS DDS implants for a duration of three years in order to treat the duration of macular 
Applicants argue that the ClinicalTrials.gov reference refers to POSURDEX and does not disclose the components of the implant and the Office has not established that it has any relationship to the pending claims. Applicants argue that NHSC does not mention POSURDEX and was published several years after the present application was filed. At the time the application was filed the skilled artisan did not have access to Center for Drug Evaluations and Research reference. 
Examiner respectfully submits that the components of the POSURDEX® implants of the clinical trials document is identical to the instantly claimed invention as evidenced by Shia’s DEX PS DDS formulation. POSURDEX®, is the same product as OZURDEX® and DEX PS DDS®. Examiner cites the uploaded Center for Drug Evaluation and Research Application for NDR published online January of 2017 which evidences that ® (dexamethasone intravitreal implant) is alternatively referred to as OZURDEX or POSURDEX, or DEX PS DDS, see page 1. These are all the same alternative names used to describe the exact same product. Examiner refers to Shiah’s teaching at Tables 2 and 4 with reference to the DEX PS DDS® which clearly establishes that the 50:50 PLGA ester and 50:50PLGA acid  has 10% hydrophobic PLGA and 30% hydrophilic PLGA present as claimed with about 60% dexamethasone. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124. Examiner further notes that as evidenced by Shiah, these dexamethasone implants are already taught to treat DME using the same composition claimed, and thus are not merely a finding that one of ordinary skill in the art merely hopes the drug will work. The Clinical Trials document evidences that before the time of filing the administration method of once at least every six months for about 3 years was conventional for dexamethasone containing implants.
Applicants argue that the ClinicalTrials.gov reference does not provide description that the injectable implant is actually useful in treating DME when administered every six months to three years. In Coalition for Affordable Drugs V LLC (CFAD) v. Biogen MA Inc., IPR2015-01136, Paper 23 (September 2, 2015), the Patent Trial and Appeal Board (PTAB) held that a listing in ClinicalTrials.gov is not evidence that a drug will be useful for treating a disease. 
Examiner respectfully submits that applicants appear to be arguing the references individually when the obviousness is based upon the combined teachings 
Applicants argue that since claims 6-7 depend from claim 1 these claims are also unobvious for the reasons presented above. 
Examiner respectfully submits that for the reasons presented above, claims 6-7 are rendered obvious over the combination of Shiah with Pacella, Europeans Medicines Agency, Boyer, ClinicalTrials.Gov, Aknin, Center for Drug Evaluation and Research, NHSC and Chan et al.  
With regards to the obviousness-Type Double Patent Rejections, Applicants argue that the claimed method of treating diabetic macular edema with the claimed composition provides significant clinical benefits using fewer implants over the course of three years than would be expected based on the teachings of the cited references. 
Examiner respectfully disagrees and submits that the administration of dexamethasone implants with the composition as claimed is already taught and suggested by the teachings of Shiah. The Applicants alleged unexpected results test a sham implant with no dexamethasone to the instant claimed implant, however Shiah already teaches administering the claimed dexamethasone implants, and thus the evidence does not demonstrate an unexpected result for administering the claimed dexamethasone implant. The Applicants have not demonstrated that it is unobvious to administer the dexamethasone implant of Shiah once every 6-9 months for at least 3 years. Examiner notes that for the same reasons as discussed above the prima facie case of obviousness is maintained.  

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619